 

Exhibit 10.311

 



PROMISSORY NOTE

 

$38,130,000.00 Date:  December 16, 2015

 



THIS PROMISSORY NOTE, (the “Note”) is made in Atlanta, Georgia as of December
___, 2015 by CB OWNER, LLC, a Delaware limited liability company (“Borrower”)
for the benefit of THE PRIVATEBANK AND TRUST COMPANY, an Illinois state
chartered bank (“Lender”), in the original principal amount of THIRTY EIGHT
MILLION ONE HUNDRED THIRTY THOUSAND AND NO/100 DOLLARS ($38,130,000.00), as
provided herein and as provided in that certain Construction Loan and Security
Agreement (the “Loan Agreement”) dated as of even date herewith by and among
Borrower, The PrivateBank and Trust Company (“Administrative Agent”) and the
other financial institutions identified therein.

 

Borrower promises to pay to the order of Lender at the principal office of
Administrative Agent in Chicago, Illinois, on or before the Maturity Date (as
defined in the Loan Agreement), the lesser of (i) THIRTY EIGHT MILLION ONE
HUNDRED THIRTY THOUSAND SEVEN AND NO/100 DOLLARS ($38,130,007.00), or (ii) the
aggregate principal amount of all Loans made to Borrower by the Lender under and
pursuant to the Loan Agreement. Capitalized words and phrases not otherwise
defined herein shall have the meanings assigned thereto in the Loan Agreement.

 

Borrower further promises to pay interest on the unpaid principal amount of all
Loans outstanding from time to time, at the rate(s) and at the time(s) set forth
in the Loan Agreement. The outstanding principal amount of all Loans shall be
repaid by Borrower on the Maturity Date, unless payable sooner pursuant to the
provisions of the Loan Agreement. Payments of both principal and interest are to
be made in lawful money of the United States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Loan Agreement, to which Loan Agreement reference is hereby
made for a statement of the terms and provisions under which this Note may or
must be paid prior to the Maturity Date, or pursuant to which the Maturity Date
may be accelerated. The holder of this Note is entitled to all of the benefits
and security provided for in the Loan Agreement.

 

Except for such notices as may be expressly required under the Loan Documents,
Borrower waives presentment, demand, notice, protest, and all other demands, or
notices, in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, and assents to any extension or postponement of the
time of payment or any other indulgence. No failure to exercise, and no delay in
exercising, any rights under any of the Loan Documents by Administrative Agent
of any holder of this Note shall operate as a waiver of such rights.

 

This Note shall be governed and construed in accordance with the laws of the
State of Georgia applicable to contracts made and to be performed entirely
within such State.

 

[EXECUTION ON FOLLOWING PAGE]

 

 
 

 

IN WITNESS WHEREOF, Borrower has executed this Promissory Note as of the date
set forth above.

 

  BORROWER:         CB OWNER, LLC, a Delaware limited liability company        
By: /s/ Robert Meyer   Name: Robert Meyer   Title: President

  



 

 